MADDEN, Judge.
The plaintiff sues to recover $14,076 of transportation charges - admittedly earned by it in the carriage of goods for the Government. The Government deducted the $14,076 from its payment to the plaintiff because, it says, the plaintiff lost, from a prior shipment, 40 bales of army coats, each bale containing 30 coats, each coat worth $11.73, the total value thus being $14,076.
We held, in prior proceedings in this case, that the coats had been lost and that the plaintiff was responsible for the loss, 129 Ct.Cl. 278. We concluded, however, that the Government' had not satisfactorily proved the value of the coats, and we remanded the case to a commissioner of this court to take evidence as to the value of the coats.
The Government put in evidence an official document called the Army Quartermaster Corps’ pricing guide. It' listed unit prices of articles procured by the Quartermaster Corps, and it listed the unit price of the coats in the shipment involved in this litigation as $11.73. This figure was the average unit cost to the Government of 1,200,000 such coats procured by it in 1943 and 1944. The description of the coats in question on the consignor’s .shipping document as “Class A” was the official designation for unused property.
There being no evidence that the coats were worth less than they cost the Government, nor that they were not in the unused condition which they were officially stated to be in when shipped, we have concluded that their value was $14,-076.
The plaintiff’s petition is dismissed.
It is so ordered.
JONES, Chief Judge, and LARA-MORE, WHITAKER, and LITTLETON, Judges, concur.